Appeal from an order denying an attorney compensation. He was employed by the widow who died before the award was made. Payments have been made to the special funds specified in section 15, subdivisions 8 and 9, and section 25-a of the Workmen’s Compensation Law. Attorney’s fees may not be made liens thereon. This case shows the necessity of an amendment to the statute which will permit payment of attorney’s fees comparable with provisions as to undertakers’ bills. Decision affirmed, without costs. All concur.